Title: From James Madison to Robert Simons, [ca. 10 February] 1796
From: Madison, James
To: Simons, Robert


Sir
[ca. 10 February 1796]
Your letter under the same cover with a Memorial to the House of Reps. came duly to my hands thro’ those of Majr. Butler: and the Memorial, was according to your request put into the hands of the Speaker. As it has not been & is not meant to be laid before the House, it may be proper for me to give you this information, & to add that the part relating to an impeachment of the Senate which is beyond the Constitutional Authorities of the House of Reps. was thought to render it so palpably improper to be recd. by them, as to supersede the consideration of other parts of the Memorial: I cannot avoid expressing my hope that your recollection of the services of the President, and your attachment to Repn. Govt. in which mildne⟨ss⟩ to the involuntary errors, not less than gratitude for the successful exertions of public servants, is among its truest merits, will overbalance the regret which might otherwise attend your disappointment in this case. With my acknowledgments, for the favorable sentiments you have thought fit to express towards me, I remain Sir Your obed & hble servt
Js. Madison Jr
